On the agreed statement of facts, judgment directed for defendants, with costs. Lazansky, P. J., Carswell and Scudder, JJ., concur; Young and Johnston, JJ., dissent in so far as this decision sustains the statute in question in its entirety, being of the opinion that the property owners whose properties are assessed for the improvement are entitled to have deducted from the aggregate cost of the improvement, *729at the time of the assessment, the entire amount agreed to be donated or granted to the city by the Federal government, and that, therefore, the provisions of section 3 of the statute in question, * which limit such deduction to the sums so donated or granted to the city which have been, at the time of the assessment, actually “ paid to and received by said City ” are unconstitutional and invalid.

 Laws of 1934, chap. 373.— [Rep.